Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated July 29, 2022 directed to the Non-Final Office Action dated April 29, 2022.  Claims 1-22 are pending in the application and subject to examination as part of this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7, 9-11, 13-14, 16-18, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colenbrander, US 2016/0184712 A1 (hereinafter Colenbrander) in view of Yong, US 2019/0057686 A1 (hereinafter Yong).

Regarding Claim 1 (Currently Amended):  Colebrander discloses a method for direct activity launch within interactive content, the method comprising: 
storing data in memory of a platform server regarding a plurality of interactive content titles (Colenbrander, the cloud controller 130 and/or the game console manager 113 includes a games database 132 for storing multiple games and other applications that may be downloaded to one of more of the multiple game consoles 112A-n [0030]), each interactive content title including a virtual environment (Colenbrander, the video game engine is configured to receive game commands from a player and to maintain a copy of the state of the video game based on the received commands; this game state includes the position of objects in a game environment [0101]) and associated with one or more templates, wherein each template includes a link to a respective starting point of an activity within the virtual environment and a display of the linked activity (Colenbrander, the cloud gaming system dashboard 250 can also include a paused game menu 270; the paused game menu 270 includes a list of paused games and options to resume or delete the paused games [0044]); 
establishing a session between a user device and the platform server, wherein the session is established over a communication network (Colenbrander, the game console manager 113 can optionally include additional roles such as setting up and managing a streaming session between the assigned game console and the user's client device [0028]); 
generating an interface display for the user device, the interface display including a plurality of activity displays corresponding to the selected set of templates (Colenbrander, the cloud gaming system dashboard 250 can also include a paused game menu 270; the paused game menu 270 includes a list of paused games and options to resume or delete the paused games [0044]), wherein each of the activity displays is selectable to launch the associated activity at the starting point specified by the link in the associated template (Colenbrander, the paused game can be resumed by retrieving the game state data and applying the game state data to a selected game console and resuming the game at the selected point in the game on the selected game console [Abstract]).  
Colenbrander fails to explicitly disclose
identifying an intent of a user of the user device based on a user profile associated with the user device; 
making a prediction that the user is likely to interact with a set of the plurality of interactive content titles based on the identified intent; 
selecting a set of the templates corresponding to the set of interactive content titles based on the prediction.
Yong teaches 
identifying an intent of a user of the user device based on a user profile associated with the user device (Yong, a network server may include a network interface that receives a digital recording of the vocal utterance over a communication network, memory that stores information regarding user interaction with network content, and a processor that executes instructions to interpret the vocal utterance based on the stored user interaction information, to identify an intent of the user based on the interpretation of the vocal utterance [0005]); 
making a prediction that the user is likely to interact with a set of the plurality of interactive content titles based on the identified intent (Yong, to make a prediction based on the identified intent, wherein the prediction corresponds to a selected workflow [0005]); 
selecting a set of the templates corresponding to the set of interactive content titles based on the prediction (Yong, each interpretation may further be associated with a different intent to proceed with a particular workflow; network server 130 may then make a prediction as to which workflow the user wishes to select based on interpretation of the vocal utterance [0023]).
Colenbrander discloses a system and method of pausing a game in a cloud gaming system including playing a game on a first game console included in the cloud gaming system, pausing the game at a selected point in the game and capturing game state data for the paused game (Colenbrander [Abstract]).  The paused game can be resumed by retrieving the game state data and applying the game state data to a selected game console and resuming the game at the selected point in the game on the selected game console (Colenbrander [Abstract]).  The cloud gaming system includes a cloud gaming system dashboard that may include a paused game menu (Colenbrander [0044]).  The paused game menu includes a list of paused games and options to resume or delete the paused games (Colenbrander [0044]).  The user can have more than one paused games and can pause a game at any time and for any reason he chooses (Colenbrander [0044]).  A pointer for selecting the displayed menu options is also shown in the cloud gaming system dashboard screen (Colenbrander [0044]).  
Yong teaches systems and methods of network-based learning models for natural language processing (Yong [Abstract]).  Information may be stored in memory regarding user interaction with network content (Yong [Abstract).  Further, a digital recording of a vocal utterance made by a user may be captured (Yong [Abstract).  The vocal utterance may be interpreted based on the stored user interaction information (Yong [Abstract).  An intent of the user may be identified based on the interpretation, and a prediction may be made based on the identified intent (Yong [Abstract).  The prediction may further correspond to a selected workflow (Yong [Abstract).  Yong is generally directed to games (Yong [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the paused game menu that includes a list of paused games and options to resume or delete the paused games as disclosed by Colenbrander with the systems and methods of network-based learning models to predict an identified intent as taught by Yong in order to customize the paused game menu to include items most likely to be selected by the player.

Regarding Claims 2 (Original), 11 (Original), and 17 (Original):  Yong further teaches wherein identifying the intent is further based on a user history of one or more past activities or third-party data (Yong, because network server 130 hosts the content, network server 130 may monitor and track a variety of user interaction involving such content; such interaction may involve network content, as well as interaction with social contacts; such interaction may include behaviors, communications exchanged, actions taken, events taking place, milestones reached (e.g., points, levels, trophies, achievements, etc.), and other identifiable reactions to the content and/or to the social contacts; in addition, content server 130 may track the details of the content title (e.g., a specific game) with which the user interacts, including genre, developer, play requirements (e.g., number of team members, roles of team members), etc. [0020]).  

Regarding Claims 4 (Currently Amended), 13 (Currently Amended), and 18 (Currently Amended):  Colenbrander further discloses: 
receiving a user selection of one of the activity displays associated with one of the templates from the interface display (Colenbrander, when resume is desired, the user will simply select the game that was paused and the system will load the game state [0009]); 
identifying that the template associated with the selected activity display includes the link to the starting point of an identified activity (Colenbrander, the paused game can be resumed by retrieving the game state data and applying the game state data to a selected game console and resuming the game at the selected point in the game on the selected game console [0012]); and 
launching the identified activity at the starting point linked by the link in the template associated with the selected activity display, wherein launching the identified activity includes skipping one or more navigational steps between a beginning point of an associated interactive content title and the linked starting point of the identified activity (Colenbrander, the paused game can be resumed by retrieving the game state data and applying the game state data to a selected game console and resuming the game at the selected point in the game on the selected game console [0012]).  

Regarding Claims 5 (Original), 14 (Original), and 20 (Original):  Colenbrander further discloses:
generating a data object based on a type of activity corresponding to a selected template, wherein the data object captures data regarding user interaction with the corresponding activity in accordance with the selected template (Colenbrander, the paused game state is saved with data sufficient to reconstruct the state of the game when the user chooses to resume [0009]; this game state includes the position of objects in a game environment, as well as typically a point of view; the game state may also include properties, images, colors and/or textures of objects [0101]); and 
storing the captured data in the memory (Colenbrander, while the game is paused, the game state is collected and saved to storage [0009]).  

Regarding Claims 7 (Original) and 22 (Original):  Yong further discloses wherein the set of selected templates includes a template associated with at least one of different chapters of an interaction content title having an interactive storyline form, a waypoint within a storyline of an interactive content title, matchmaking that assigns the user to a competition match based on at least one of skill, experience level, and availability of peers, and different stages in completion of an activity (Yong, such content may be interactive content that allows for interaction by the user, as well as others [0018]).  

Regarding Claim 9 (Currently Amended):  Yong further teaches selecting a different set of activity displays associated with different templates for a different user device based on a different intent identified for a user of the different user device (Yong, each user (e.g., of user device 120) may be associated with an account that allows the user to access his or her library of content [0018]; learning models for customized workflows may be developed based on user activity (e.g., content and social interaction) within the network to allow for predictive selection of a workflow; tracked interaction information may reveal patterns of behavior and trends that may be specific to certain content titles, certain content title genres, certain social circles, and other contexts in which the interaction occurs; the learning models may be developed over time and may rely in part on resources and information provided by third party services 140 [0021]).  

Regarding Claim 10 (Currently Amended):  Colenbrander discloses a non-transitory computer-readable storage medium having embodied thereon a program executable by a processor to perform a method for direct activity launch within interactive content, the method comprising: 
storing data in memory of a platform server regarding a plurality of interactive content titles (Colenbrander, the cloud controller 130 and/or the game console manager 113 includes a games database 132 for storing multiple games and other applications that may be downloaded to one of more of the multiple game consoles 112A-n [0030]), each interactive content title including a virtual environment (Colenbrander, the video game engine is configured to receive game commands from a player and to maintain a copy of the state of the video game based on the received commands; this game state includes the position of objects in a game environment [0101]) and associated with one or more templates, wherein each template includes a link to a respective starting point of an activity within the virtual environment and a display of the linked activity (Colenbrander, the cloud gaming system dashboard 250 can also include a paused game menu 270; the paused game menu 270 includes a list of paused games and options to resume or delete the paused games [0044]); 
establishing a session between a user device and the platform server, wherein the session is established over a communication network (Colenbrander, the game console manager 113 can optionally include additional roles such as setting up and managing a streaming session between the assigned game console and the user's client device [0028]); 
generating an interface display for the user device, the interface display including a plurality of activity displays corresponding to the selected set of templates (Colenbrander, the cloud gaming system dashboard 250 can also include a paused game menu 270; the paused game menu 270 includes a list of paused games and options to resume or delete the paused games [0044]), wherein each of the activity displays is selectable to launch the associated activity at the starting point specified by the link in the associated template (Colenbrander, the paused game can be resumed by retrieving the game state data and applying the game state data to a selected game console and resuming the game at the selected point in the game on the selected game console [Abstract]).  
Colenbrander, fails to explicitly disclose
identifying an intent of a user of the user device based on a user profile associated with the user device; 
making a prediction that the user is likely to interact with a set of the plurality of interactive content titles based on the identified intent; 
selecting a set of the templates corresponding to the set of interactive content titles based on the prediction.
Yong teaches 
identifying an intent of a user of the user device based on a user profile associated with the user device (Yong, a network server may include a network interface that receives a digital recording of the vocal utterance over a communication network, memory that stores information regarding user interaction with network content, and a processor that executes instructions to interpret the vocal utterance based on the stored user interaction information, to identify an intent of the user based on the interpretation of the vocal utterance [0005]); 
making a prediction that the user is likely to interact with a set of the plurality of interactive content titles based on the identified intent (Yong, to make a prediction based on the identified intent, wherein the prediction corresponds to a selected workflow [0005]); 
selecting a set of the templates corresponding to the set of interactive content titles based on the prediction (Yong, each interpretation may further be associated with a different intent to proceed with a particular workflow; network server 130 may then make a prediction as to which workflow the user wishes to select based on interpretation of the vocal utterance [0023]).
As stated above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the paused game menu that includes a list of paused games and options to resume or delete the paused games as disclosed by Colenbrander with the systems and methods of network-based learning models to predict an identified intent as taught by Yong in order to customize the paused game menu to include items most likely to be selected by the player.

Regarding Claim 16 (Currently Amended):  Colenbrander discloses a system for direct activity launch within interactive content, the system comprising: 
one or more databases in memory that store data regarding a plurality of interactive content titles (Colenbrander, the cloud controller 130 and/or the game console manager 113 includes a games database 132 for storing multiple games and other applications that may be downloaded to one of more of the multiple game consoles 112A-n [0030]), each interactive content title including a virtual environment (Colenbrander, the video game engine is configured to receive game commands from a player and to maintain a copy of the state of the video game based on the received commands; this game state includes the position of objects in a game environment [0101]) and associated with one or more templates , wherein each template includes a link to a respective starting point of an activity within the virtual environment and a display of the linked activity of an associated interactive content title, wherein the plurality of interactive content titles are provided (Colenbrander, the cloud gaming system dashboard 250 can also include a paused game menu 270; the paused game menu 270 includes a list of paused games and options to resume or delete the paused games [0044] and [Fig. 2C]); 
a network interface that communicates with a user device over a communication network, wherein the network interface establishes a session between the user device and a platform server, wherein the session is established over the communication network (Colenbrander, the game console managers 113 are physically connected to the game consoles 112A-n using a network connection 115; the game console manager 113 can optionally include additional roles such as setting up and managing a streaming session between the assigned game console and the user's client device [0028]); and 
a processor that executes instructions stored in memory (Colenbrander, each of the game consoles 112A-n includes a hardware layer 143; the hardware layer includes a main processor 145, a co-processor 146, a graphics processor (GPU) 147 [0032]), wherein the processor executes the instructions to: 
generate an interface display for the user device, the interface display including plurality of activity displays corresponding to the selected set of templates (Colenbrander, the cloud gaming system dashboard 250 can also include a paused game menu 270; the paused game menu 270 includes a list of paused games and options to resume or delete the paused games [0044]), wherein each of the activity displays is selectable to launch the associated activity at the starting point specified by the link in the associated template (Colenbrander, the paused game can be resumed by retrieving the game state data and applying the game state data to a selected game console and resuming the game at the selected point in the game on the selected game console [Abstract]).  
Colenbrander fails to explicitly disclose 
identify an intent of a user of the user device based on a user profile associated with the user device; 
make a prediction that the user is likely to interact with a set of the plurality of interactive content titles based on the identified intent; 
select a set of the templates corresponding to the set of interactive content titles based on the prediction; and 
Yong teaches 
identify an intent of a user of the user device based on a user profile associated with the user device (Yong, a network server may include a network interface that receives a digital recording of the vocal utterance over a communication network, memory that stores information regarding user interaction with network content, and a processor that executes instructions to interpret the vocal utterance based on the stored user interaction information, to identify an intent of the user based on the interpretation of the vocal utterance [0005]); 
make a prediction that the user is likely to interact with a set of the plurality of interactive content titles based on the identified intent (Yong, to make a prediction based on the identified intent, wherein the prediction corresponds to a selected workflow [0005]); 
select a set of the templates corresponding to the set of interactive content titles based on the prediction (Yong, each interpretation may further be associated with a different intent to proceed with a particular workflow; network server 130 may then make a prediction as to which workflow the user wishes to select based on interpretation of the vocal utterance [0023]).
As stated above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the paused game menu that includes a list of paused games and options to resume or delete the paused games as disclosed by Colenbrander with the systems and methods of network-based learning models to predict an identified intent as taught by Yong in order to customize the paused game menu to include items most likely to be selected by the player.

Claims 3, 6, 8, 12, 15, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Colenbrander, in view of Yong, and further in view of Yamashita, US 2019/0310743 A1 (hereinafter Yamashita).

Regarding Claims 3 (Original), 12 (Original), and 19 (Original):  Colenbrander further discloses: 
identifying user interaction associated with the one or more interactive content titles (Colenbrander, when resume is desired, the user will simply select the game that was paused and the system will load the game state [0009]).
Colenbrander, as modified, fails to explicitly disclose 
dynamically updating the interface display in real-time based on the identified user interaction, wherein dynamically updating the interface display includes updating the intent of the user and the prediction to correspond to an updated set of templates.  
Yamashita teaches 
dynamically updating the interface display in real-time based on the identified user interaction, wherein dynamically updating the interface display includes updating the intent of the user and the prediction to correspond to an updated set of templates (Yamashita, the interface generation platform may generate the interface using the display configuration that includes the next action button; for example, the interface generation platform may generate the interface to include, along with a first link to a first predicted interface to which the user device is predicted to navigate, the next action button; the next action button may be capable of changing the first link to a second link that is to a second predicted interface to which the user device is predicted to navigate; the contents shown in the next action button may update dynamically in real-time based on a most recent interaction that the user device has performed on the interface [0050]).  
Colenbrander discloses a system and method of pausing a game in a cloud gaming system including playing a game on a first game console included in the cloud gaming system, pausing the game at a selected point in the game and capturing game state data for the paused game (Colenbrander [Abstract]).  The paused game can be resumed by retrieving the game state data and applying the game state data to a selected game console and resuming the game at the selected point in the game on the selected game console (Colenbrander [Abstract]).  The cloud gaming system includes a cloud gaming system dashboard that may include a paused game menu (Colenbrander [0044]).  The paused game menu includes a list of paused games and options to resume or delete the paused games (Colenbrander [0044]).  The user can have more than one paused games and can pause a game at any time and for any reason he chooses (Colenbrander [0044]).  A pointer for selecting the displayed menu options is also shown in the cloud gaming system dashboard screen (Colenbrander [0044]).  
Yamashita teaches a user device may provide, for display in a first area of a graphical user interface (GUI), a first link to a first predicted interface within a website or a program (Yamashita [Abstract]).  The first predicted interface may be an interface to which a user is predicted to navigate (Yamashita [Abstract]).  The first link may be a graphical representation of at least a portion of the first predicted interface (Yamashita [Abstract]).  The user device may provide, for display in a second area of the GUI, additional links to additional predicted interfaces within the website or the program (Yamashita [Abstract]).  The first link may be more prominently displayed in relation to the additional links (Yamashita [Abstract]).  The additional predicted interfaces may be interfaces to which the user is predicted to navigate (Yamashita [Abstract]).  The additional links may be graphical representations of at least a portion of the additional predicted interfaces (Yamashita [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the paused game menu that includes a list of paused games and options to resume or delete the paused games as disclosed by Colenbrander with a link to a first predicted interface within a website or a program as taught by Yamashita in order to customize the paused game menu to include items most likely to be selected by the player.

Regarding Claims 6 (Original), 15 (Original), and 21 (Original):  Colenbrander, as modified, discloses the invention as recited above.  Colenbrander, as modified, fails to explicitly disclose wherein the data object captures the data in real-time with the user interaction, and the method further comprising:
dynamically updating the interface display based on the captured data.  
Yamashita teaches wherein  
the data object captures the data in real-time with the user interaction, and the method further comprising:
dynamically updating the interface display based on the captured data (Yamashita, the interface generation platform may generate the interface using the display configuration that includes the next action button; for example, the interface generation platform may generate the interface to include, along with a first link to a first predicted interface to which the user device is predicted to navigate, the next action button; the next action button may be capable of changing the first link to a second link that is to a second predicted interface to which the user device is predicted to navigate; the contents shown in the next action button may update dynamically in real-time based on a most recent interaction that the user device has performed on the interface [0050]).  
Colenbrander discloses a system and method of pausing a game in a cloud gaming system including playing a game on a first game console included in the cloud gaming system, pausing the game at a selected point in the game and capturing game state data for the paused game (Colenbrander [Abstract]).  The paused game can be resumed by retrieving the game state data and applying the game state data to a selected game console and resuming the game at the selected point in the game on the selected game console (Colenbrander [Abstract]).  The cloud gaming system includes a cloud gaming system dashboard that may include a paused game menu (Colenbrander [0044]).  The paused game menu includes a list of paused games and options to resume or delete the paused games (Colenbrander [0044]).  The user can have more than one paused games and can pause a game at any time and for any reason he chooses (Colenbrander [0044]).  A pointer for selecting the displayed menu options is also shown in the cloud gaming system dashboard screen (Colenbrander [0044]).  
Yamashita teaches a user device may provide, for display in a first area of a graphical user interface (GUI), a first link to a first predicted interface within a website or a program (Yamashita [Abstract]).  The first predicted interface may be an interface to which a user is predicted to navigate (Yamashita [Abstract]).  The first link may be a graphical representation of at least a portion of the first predicted interface (Yamashita [Abstract]).  The user device may provide, for display in a second area of the GUI, additional links to additional predicted interfaces within the website or the program (Yamashita [Abstract]).  The first link may be more prominently displayed in relation to the additional links (Yamashita [Abstract]).  The additional predicted interfaces may be interfaces to which the user is predicted to navigate (Yamashita [Abstract]).  The additional links may be graphical representations of at least a portion of the additional predicted interfaces (Yamashita [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the paused game menu that includes a list of paused games and options to resume or delete the paused games as disclosed by Colenbrander with a link to a first predicted interface within a website or a program as taught by Yamashita in order to customize the paused game menu to include items most likely to be selected by the player based on the most recent player interaction.

Regarding Claim 8 (Currently Amended):  Colenbrander, as modified, fails to explicitly disclose
selecting a different set of activity displays associated with different templates to include in the interface display based on a changed intent.  
Yamashita teaches 
selecting a different set of activity displays associated with different templates to include in the interface display based on a changed intent (Yamashita, a second display configuration that allows one or more interfaces to be modified to include new links to be displayed after an interaction is received from the user device, generate, based on the sequence of interfaces predicted by the data model, an interface of the website or the program that includes one or more links to one or more predicted interfaces, of the sequence of interfaces to which the user device is predicted to navigate, the interface of the website or the program being generated using the particular display configuration; and provide the interface that includes the one or more links for display on the user device [Claim 7]).  
Colenbrander discloses a system and method of pausing a game in a cloud gaming system including playing a game on a first game console included in the cloud gaming system, pausing the game at a selected point in the game and capturing game state data for the paused game (Colenbrander [Abstract]).  The paused game can be resumed by retrieving the game state data and applying the game state data to a selected game console and resuming the game at the selected point in the game on the selected game console (Colenbrander [Abstract]).  The cloud gaming system includes a cloud gaming system dashboard that may include a paused game menu (Colenbrander [0044]).  The paused game menu includes a list of paused games and options to resume or delete the paused games (Colenbrander [0044]).  The user can have more than one paused games and can pause a game at any time and for any reason he chooses (Colenbrander [0044]).  A pointer for selecting the displayed menu options is also shown in the cloud gaming system dashboard screen (Colenbrander [0044]).  
Yamashita teaches a user device may provide, for display in a first area of a graphical user interface (GUI), a first link to a first predicted interface within a website or a program (Yamashita [Abstract]).  The first predicted interface may be an interface to which a user is predicted to navigate (Yamashita [Abstract]).  The first link may be a graphical representation of at least a portion of the first predicted interface (Yamashita [Abstract]).  The user device may provide, for display in a second area of the GUI, additional links to additional predicted interfaces within the website or the program (Yamashita [Abstract]).  The first link may be more prominently displayed in relation to the additional links (Yamashita [Abstract]).  The additional predicted interfaces may be interfaces to which the user is predicted to navigate (Yamashita [Abstract]).  The additional links may be graphical representations of at least a portion of the additional predicted interfaces (Yamashita [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the paused game menu that includes a list of paused games and options to resume or delete the paused games as disclosed by Colenbrander with a link to a first predicted interface within a website or a program as taught by Yamashita in order to customize the paused game menu to include items most likely to be selected by the player.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,987,593 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they vary slightly with respect to wording.
17/241,829
10,987,593 B2
(Claim 1) A method for direct activity launch within interactive content, the method comprising:
1. A method for direct activity launch within interactive content, the method comprising: 
(Claim 1) storing data in memory of a platform server regarding a plurality of interactive content titles, each interactive content title including a virtual environment and associated with one or more templates, wherein each template includes a link to a respective starting point of an activity within the virtual environment and a display of the linked activity;
storing data in memory of a platform server regarding a plurality of interactive content titles, each interactive content title including a virtual environment and associated with one or more templates each linking to a specified starting point of an activity within the virtual environment; 
(Claim 1) establishing a session between a user device and the platform server, wherein the session is established over a communication network;
establishing a session between a user device and the platform server, wherein a set of templates is provided to the user device during the session;
(Claim 1) identifying an intent of a user of the user device based on a user profile associated with the user device;

(Claim 1) making a prediction that the user is likely to interact with a set of the plurality of interactive content titles based on the identified intent;

(Claim 1) selecting a set of the templates corresponding to the set of interactive content titles based on the prediction; and

(Claim 1) generating an interface display for the user device, the interface display including a plurality of activity displays corresponding to the selected set of templates, 
providing an interface display to the user device, the interface display including a set of activities corresponding to the set of templates; 
(Claim 4) receiving a user selection of one of the activity displays associated with one of the templates from the interface display;
receiving a selection of one of the set of activities in the interface display, the selection received from the user device; 
(Claim 1) wherein each of the activity displays is selectable to launch the associated activity at the starting point specified by the link in the associated template.  

(Claim 4) identifying that the template associated with the selected activity display includes the link to the starting point of an identified activity; and
identifying which of the set of templates and which of the plurality of interactive content titles are associated with the selected activity; and 
(Claim 4) launching the identified activity at the starting point linked by the link in the template associated with the selected activity display, wherein launching the identified activity includes skipping one or more navigational steps between a beginning point of an associated interactive content title and the linked starting point of the identified activity.  
launching the virtual environment of the identified interactive content title at the specified starting point, specified by the identified template associated with the selected activity, wherein launching the virtual environment at the specified starting point includes skipping a portion of the identified interactive content title.


Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner maintains the double patenting rejections as recited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715